Case 8:19-cr-00061-JVS Document 713-1 Filed 08/16/21 Page 1 of 7 Page ID #:15154


  1 KELLI L. SAGER (State Bar No. 120162)
     kellisager@dwt.com
  2 ERIC M. STAHL (State Bar No. 292637)
     ericstahl@dwt.com
  3 SAM F. CATE-GUMPERT (State Bar No. 335715)
     samcategumpert@dwt.com
  4 DAVIS WRIGHT TREMAINE LLP
    865 South Figueroa Street, 24th Floor
  5 Los Angeles, California 90017-2566
    Telephone: (213) 633-6800
  6 Fax: (213) 633-6899
  7 Attorneys for Non-Party CNN Producer
    JACQUELINE ROSE
  8
  9                                     UNITED STATES DISTRICT COURT
10                                  CENTRAL DISTRICT OF CALIFORNIA
11
12 UNITED STATES OF AMERICA,                         Case No. SA CR No. 19-061-JVS
13                                                   DECLARATION OF NON-PARTY
               Plaintiff,                            CNN PRODUCER JACQUELINE
14                                                   ROSE IN SUPPORT OF EX PARTE
15     vs.                                           APPLICATION FOR ORDER TO
                                                     QUASH DEFENDANT’S
16 MICHAEL JOHN AVENATTI,                            SUBPOENA WITH EXHIBIT 1

17                                                   Hearing Date:     August 17, 2021
               Defendant.                            Time:             8:00 AM
18                                                   Courtroom:        10C
                                                                       Hon. James V. Selna
19                                                   [Ex Parte Application For Order To
20                                                   Quash Defendant’s Subpoena;
                                                     Declaration of Kelli L. Sager With
21                                                   Exhibits 2-6; Notice Of Lodging of
                                                     Declaration of Krista Kordt Hester With
22                                                   DVD Exhibits A-C; and [Proposed]
                                                     Order Concurrently Filed]
23                                                   Action Filed: April 10, 2019
24
25
26
27
28


      DECLARATION OF JACQUELINE ROSE
      4820-8235-9798   0026517-000213
Case 8:19-cr-00061-JVS Document 713-1 Filed 08/16/21 Page 2 of 7 Page ID #:15155


  1                              DECLARATION OF JACQUELINE ROSE
  2            I, Jacqueline Rose, declare and state as follows:
  3            1.       I am over eighteen years of age, and am not a party to this action. I have
  4 personal knowledge of the matters stated below, except for those matters stated on
  5 information and belief, which I am informed and believe to be true.
  6            2.       I have worked for CNN since 2013. Since 2015, I have been employed
  7 as an Editorial Producer, where I am regularly engaged in working with CNN’s
  8 reporters and editors to gather and disseminate information to the public. My
  9 responsibilities include researching, identifying, and communicating with potential
10 sources of information about issues CNN is reporting on in various programs.
11 Among other things, I regularly conduct pre-interviews and assist with on-camera
12 interviews of those sources. I live and work in New York.
13             3.       On Monday, August 9, 2021, I answered a call on my cell phone from a
14 number I did not recognize, and a women identified herself as a paralegal working
15 with Michael Avenatti. I knew who Mr. Avenatti was through my work at CNN,
16 because he has appeared on CNN programs prior to his arrest. Without warning, the
17 woman put the call on speaker, and a person who identified himself as Mr. Avenatti
18 immediately came on the phone. He told me that he needed text messages from me
19 to show where he was on a particular date, and asked if he could email something to
20 me. I didn’t understand what he was talking about, but said that he could email me
21 the document he wanted to send to me. I had no advance warning that Defendant
22 would be calling me, let alone that he would be seeking to subpoena me for his
23 criminal trial. Neither Mr. Avenatti nor the woman on the call explained to me that
24 he was attempting to serve me with legal process, or that he was trying to force me to
25 come to California later that same week to testify at his trial; had I known he was
26 planning to send a subpoena, I would have enlisted CNN’s legal counsel in the
27 matter. Shortly after the call, I received an email which included a document titled
28

                                                    1
      DECLARATION OF JACQUELINE ROSE
      4820-8235-9798   0026517-000213
Case 8:19-cr-00061-JVS Document 713-1 Filed 08/16/21 Page 3 of 7 Page ID #:15156


  1 “Subpoena in a Criminal Case” (“Subpoena”), a true and correct copy of which is
  2 attached as Exhibit 1.
  3            4.       I am not an attorney, have never been subpoenaed to appear in court
  4 before, and did not understand from the conversation that I was being asked to
  5 “waive” anything by telling Mr. Avenatti that he could email me a document.
  6 Neither he nor the woman on the call explained my due process rights, told me that
  7 they were asking me to waive any rights, or suggested that I talk to a lawyer. Neither
  8 Mr. Avenatti nor the woman on the call mentioned anything to me about witness
  9 fees, nor did they ask me to “waive” my rights to receive witness fees; I have not
10 been paid any witness fee. Neither Mr. Avenatti nor the woman on the call asked me
11 if I would be willing or able to appear in person for a trial in Santa Ana, California on
12 August 13, 2021 (or any other date).
13             5.       I live in Chappaqua, New York, and I was in Chappaqua when I
14 received the telephone call from the paralegal and Mr. Avenatti. I have a one-year-
15 old daughter, for whom I am the primary caretaker. Even under ordinary
16 circumstances, I would not be able to travel to Santa Ana on short notice, because of
17 my child-care obligations. Given the current global pandemic, I am very concerned
18 about traveling to California at all, because my daughter cannot be vaccinated against
19 the COVID-19 virus. It would be extremely burdensome for me to be forced to
20 travel to California now.
21             6.       The Subpoena asks me to provide “[a]ll text messages with Michael
22 Avenatti during the time period April 23, 2018 through May 4, 2018.” After
23 receiving the email with the Subpoena, I looked at my cell phone to see if I had any
24 such text messages on it, and confirmed that I do not have any such text messages (or
25 any text messages at all dated before 2019). I do not remember what, if anything,
26 may have been in text messages between me and Michael Avenatti in April/May
27 2018, nor would I be able to testify from my personal knowledge about any specific
28 dates on which he may have appeared on CNN programs more than three years ago.

                                                   2
      DECLARATION OF JACQUELINE ROSE
      4820-8235-9798   0026517-000213
cr-00061-JVS Document 713-1 Filed 08/16/21 Page 4 of 7 Page
Case 8:19-cr-00061-JVS Document 713-1 Filed 08/16/21 Page 5 of 7 Page ID #:15158




                         EXHIBIT 1
      Case
Attorney's   8:19-cr-00061-JVS
           Name, Address & Phone: Document 713-1 Filed 08/16/21 Page 6 of 7 Page ID #:15159

Michael J. Avenatti, Pro Se
H. Dean Steward, Esq., Bar No. 85317 (Advisory Counsel)
17 Corporate Plaza, Suite #250
Newport Beach, CA 92660
Tel. (949) 481-4900
Fax (949)706-9994
Email: deansteward7777@gmail.com


                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA
 United States of America                                    CASE NUMBER
                                                 PLAINTIFF
                              v.                                                SA CR No. 19-061-JVS

Michael John Avenatti
                                                                    SUBPOENA IN A CRIMINAL CASE
                                             DEFENDANT(S)


TO: Jaquelyn Rose

✔ YOU ARE HEREBY COMMANDED to appear in the United States District Court at the place, date and time
G
  specified below to testify in the above case.

Place: Ronald Reagan Fed Bldg & U.S. Courthouse, 411 W. 4th Street, Santa Ana, CA       , Courtroom: 10 C
Date: Friday, Aug. 13, 2021        , Time: 9:00 am              .

✔ YOU ARE ALSO COMMANDED to bring with you the following document(s) or object(s):
G

  "MM UFYU NFTTBHFT XJUI .JDIBFM "WFOBUUJ EVSJOH UIF UJNF QFSJPE "QSJM  
  UISPVHI .BZ  




                                                                               August 9, 2021
Kiry K. Gray, Clerk of Court                                            Date


CR-21 (10/15)                                  SUBPOENA IN A CRIMINAL CASE                       Exhibit 1   Page 1 of 2
                                                                                                       04
       Case 8:19-cr-00061-JVS Document 713-1 Filed 08/16/21 Page 7 of 7 Page ID #:15160


                                            PROOF OF SERVICE
                          DATE               PLACE
     Received by
       Server
                          DATE               PLACE
        Served

 SERVED ON (PRINT NAME)                                              FEES AND MILEAGE TENDERED TO WITNESS



                                                                     G Yes G No Amount $

 SERVED BY (PRINT NAME)                                              TITLE




                                       DECLARATION OF SERVER
     I declare under penalty of perjury under the laws of the United States of America that the foregoing
 information contained in the Proof of Service is true and correct.


 Executed on
                 Date                         Signature of Server

 Address of Server:

 ADDITIONAL INFORMATION




CR-21 (10/15)                              SUBPOENA IN A CRIMINAL CASE                           Exhibit 1   Page 2 of 2
                                                                                                       05
